Citation Nr: 1510283	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction from 20 percent to 10 percent for service-connected left shoulder degenerative changes ("left shoulder disability"), effective from May 1, 2009 to January 12, 2011, was proper.

2.  Entitlement to an increased rating in excess of 20 percent for a service-connected left shoulder disability. 

3.  Whether the reduction from 10 percent to a noncompensable rating for service-connected pulmonary chest pain, effective since May 1, 2009, was proper.

4.  Entitlement to an increased rating in excess of 10 percent for service-connected pulmonary chest pain.

5.  Whether the severance of service connection for left lower extremity paresthesia, effective from May 1, 2009 to October 18, 2010, was proper. 

6.  Entitlement to an increased rating in excess of 10 percent for service-connected left lower extremity paresthesia. 

7.  Whether the severance of service connection for right lower extremity paresthesia, effective from May 1, 2009 to October 18, 2010, was proper. 

8.  Entitlement to an increased rating in excess of 10 percent for service-connected right lower extremity paresthesia.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his pastor


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reduced a rating for a left shoulder disability from 20 percent to 10 percent, reduced a rating for pulmonary chest pain from 10 percent to noncompensable, and severed service connection for left and right lower extremity paresthesia.

In an August 2013 rating decision, the RO granted service connection for paresthesia and paraparesis of the left lower extremity and granted service connection for paresthesia and paraparesis of the right lower extremity.  The effective date assigned for both disabilities was October 18, 2010.  The rating decision also increased the Veteran's service-connected left shoulder disability rating from 10 percent to 20 percent, effective January 12, 2011.      

In January 2015, the Veteran along with his wife and his pastor appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the Board hearing is of record.   

The Veteran has asserted that his service-connected disabilities prevent him from working.  See January 2015 hearing transcript.  Therefore, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating in excess of 20 percent for a left shoulder disability, entitlement to an increased rating in excess of 10 percent for pulmonary chest pain, entitlement to an increased rating in excess of 10 percent for left lower extremity paresthesia, and entitlement to an increased rating in excess of 10 percent for right lower extremity paresthesia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the time of the October 2008 proposed rating reductions for pulmonary chest pain and a left shoulder disability, which became effective in May 2009, both disability ratings had been in effect for more than five years. 

2.  The ratings for a left shoulder disability and for pulmonary chest pain were reduced without observation of regulatory requirements.

3.  The evidence does not show that the original grant of service connection for left lower extremity paresthesia in January 2003 was clearly and unmistakably erroneous.

4.  The evidence does not show that the original grant of service connection for right lower extremity paresthesia in January 2003 was clearly and unmistakably erroneous.

5.  The evidence shows that the Veteran is precluded from obtaining and maintaining gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The reduction of a rating for a left shoulder disability from 20 percent to 10 percent, effective from May 1, 2009 to January 12, 2011, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2014).

2.  The reduction of a rating for pulmonary chest pain from 10 percent to a noncompensable rating, effective since May 1, 2009, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2014).

3.  The criteria to sever service connection for left lower extremity paresthesia, effective from May 1, 2009 to October 18, 2010, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d) (2014).

4.  The criteria to sever service connection for right lower extremity paresthesia, effective from May 1, 2009 to October 18, 2010, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d) (2014).

5.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, the Board finds that discussion of VA's duties to notify and assist is unnecessary, since any deficiency would constitute harmless error.

Rating Reductions - Pulmonary Chest Pain and Left Shoulder Disability

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating from 20 percent to 10 percent for a left shoulder disability and from 10 percent to a noncompensable rating for pulmonary chest pain were properly carried out by the RO.  In October 2008, the RO notified the Veteran of the proposed rating reductions, setting forth all material facts and reasons for the reductions.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced, and to request a predetermination hearing if desired.  The Veteran did not submit evidence pertaining to his left shoulder or pulmonary chest pain disabilities within the 60 day period, and he did not request a predetermination hearing regarding these reductions.  The RO took final action to reduce the disability ratings in a March 2009 rating decision, effective May 1, 2009.  The RO informed the Veteran of this decision by letter dated March 6, 2009.

However, the previous ratings for pulmonary chest pain and a left shoulder disability had been in effect for more than five years, and therefore could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

The March 2009 decision that reduced the disability ratings for the Veteran's left shoulder disability and pulmonary chest pain did not discuss the application of the above regulations to the current appeal. 

In this regard, the Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The disability ratings for a left shoulder disability and for pulmonary chest pain were reduced without any new VA examination reports or current treatment records, and were based solely on a reassessment of the previous VA examination findings.  The RO justified its reductions based on "clear and unmistakable error" purportedly identified in the prior rating decision; however, this was not the correct standard to apply in the context of rating reductions.  Moreover, no medical evidence of record at the time of the rating reductions "clearly warrant[ed] the conclusion that sustained improvement has been demonstrated" as required under the 38 C.F.R. § 3.344(a) criteria.  As to the left shoulder disability rating in particular, it is telling that while the 20 percent disability rating had been in effect for more than five years, the RO nevertheless reduced it to 10 percent for a period of less than two years, then again increased it back to 20 percent in January 2011.  The RO has not demonstrated any sound basis for reducing a longstanding disability rating for a discrete period of less than two years and then again increasing it.       

Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the rating reductions void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in its rating reduction of the left shoulder disability from 20 percent to 10 percent and its rating reduction of pulmonary chest pain from 10 percent to a noncompensable rating, the Board finds that the March 2009 rating decision is void ab initio as not in accordance with the applicable criteria.  Accordingly, the Board restores the disability ratings for a left shoulder disability and for pulmonary chest pain.  38 C.F.R. § 3.344. 

Severances - Left and Right Lower Extremity Paresthesia

Once service connection has been granted, it can only be severed where the evidence establishes that the grant was clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "If the Court were to conclude that... a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "Consequently, the severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous."  Id.

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or law that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth; Allen.

In this case, the RO proposed in October 2008 to sever service connection for left and right lower extremity paresthesia on the basis that while symptoms of numbness and leg pain radiating from the back were noted on the March 2003 VA examination report, the examiner did not diagnose paresthesia at that time and did not relate it to the Veteran's service-connected low back disability.  The RO also noted October 2008 VA examination findings as a basis for severing service connection.  In the RO's March 2009 rating reduction decision, it stated only that left and right lower extremity paresthesia had not been diagnosed at the time that service connection was originally granted.  

The Board finds that the medical evidence of record, both pre-dating the RO's grant of service connection and post-dating its severance, is not sufficient to warrant severance of service connection for left and right lower extremity paresthesia.  Not only did the March 2003 VA examination report contain a reported history that indicated the presence of neurologic manifestations, but a January 2011 VA examination report specifically confirmed a history of bilateral paresthesia in both feet, found the condition to be present on examination, and confirmed that the bilateral paresthesia was most likely related to the Veteran's service-connected low back disability.  Based on these medical findings, the RO reestablished service connection for left and right lower extremity paresthesia, this time also including paraparesis of both lower extremities, but only assigned an effective date of October 18, 2010.  While the January 2011 VA examination report was not of record at the time of the initial rating decision granting service connection, the Court has stated that a severance decision regarding service connection focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  See Stallworth, supra.  In this case, the current evidence shows that service connection is warranted for left and right lower extremity paresthesia, as confirmed by the RO's subsequent decision to reinstate service connection for these disabilities in August 2013.           

Accordingly, the Board finds that the medical evidence of record does not compel a conclusion, to which reasonable minds could not differ, as required for a finding that the January 2003 grant of service connection for left and right lower extremity paresthesia was clearly and unmistakably erroneous.  As VA has not met the high evidentiary burden of showing clear and unmistakable error, the severance of service connection for left and right lower extremity paresthesia in March 2009 was improper, and those ratings must be restored. 

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The evidence of record amply demonstrates that the Veteran is precluded from employment as a result of his service-connected disabilities.  An October 2008 VA examination report explicitly concluded that the Veteran could not be employed in any type of physical or sedentary employment due to his service-connected low back disability.  The examiner noted that, at that time, the Veteran could only sit for 20 minutes, stand for 20 minutes, and walk for 20 minutes.  According to a January 2011 VA examination report, the Veteran had not worked since separation from service due to chronic back pain and ankylosing spondylitis.  The examiner noted such severe impairment as being unable to walk, spending approximately ten to twelve hours of the twelve-hour period from 9:00AM to 9:00PM in bed as a result of his health problems, and requiring assistance with toileting, dressing, and bathing.  The hearing testimony from the Veteran, his wife, and his pastor in January 2015 affirms the gravity of the Veteran's service-connected conditions causing severe functional impairment on basic daily activities, and demonstrates that he is unable to work as a result of his service-connected disabilities.   

As the evidence shows that the Veteran is unable to obtain and maintain gainful employment as a result of his service-connected disabilities, the assignment of a schedular TDIU is warranted.


ORDER

The reduction in the rating for a left shoulder disability from 20 to 10 percent, effective from May 1, 2009 to January 12, 2011, was not proper and the 20 percent rating is restored, effective May 1, 2009. 

The reduction in the rating for pulmonary chest pain from 10 percent to a noncompensable rating, effective May 1, 2009, was not proper and the 10 percent rating is restored, effective May 1, 2009.

Severance of service connection not being proper, service connection for left lower extremity paresthesia is restored, effective May 1, 2009.

Severance of service connection not being proper, service connection for right lower extremity paresthesia is restored, effective May 1, 2009.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.  


REMAND

The Veteran's most recent pertinent VA examination was conducted in January 2011, four years ago.  At the Veteran's January 2015 Board hearing, he testified that the symptoms of all service-connected disabilities on appeal, including his left and right lower extremity paresthesia, his pulmonary chest pain, and his left shoulder disability, had worsened since he was last examined.  As the Veteran's most recent VA examination addressing these disabilities was conducted four years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his left and right lower extremity paresthesia, his pulmonary chest pain, and his left shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995). 

On remand, the Veteran should be provided an opportunity to submit any outstanding, relevant private treatment records, or authorize VA to obtain such records on his behalf.  He should also be provided an opportunity to submit any additional lay evidence that addresses the current nature and severity of his symptoms.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his left and right lower extremity paresthesia, his pulmonary chest pain, and his left shoulder disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his left and right lower extremity paresthesia, his pulmonary chest pain, and his left shoulder disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his left and right lower extremity paresthesia, his pulmonary chest pain, and his left shoulder disability.  The claims file must be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report.   

4.  Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


